    Case 2:20-cv-05553-PA-AS Document 20 Filed 04/12/21 Page 1 of 2 Page ID #:513

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL
   Case No.          CV 20-05553-PA (AS)                                        Date     April 12, 2020
   Title             Mayra Alexis Escobar Quezada v. Commissioner of Social Security




   Present: The Honorable             Alka Sagar, United States Magistrate Judge
                     Alma Felix                                                         N/A
                    Deputy Clerk                                              Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                          Not present                                             Not present
   Proceedings (In Chambers):                         ORDER TO SHOW CAUSE


       On June 23, 2020, Mayra Alexis Escobar Quezada (“Plaintiff’), proceeding pro se,
filed a Complaint for Review of Social Security Decision. (Docket No. 1).

     On February 9, 2021, Defendant filed an Answer and the Certified Administrative
Record. (Docket Nos. 15-16).

        On March 11, 2021, Plaintiff attempted to file a motion for summary judgment but
the filing was rejected because Plaintiff had not signed the motion. (Docket No. 17).
Plaintiff was directed to re-file the document with the required signature. Id. Plaintiff
has not complied with the Court’s Order and to date, Plaintiff has failed to file the
required motion for summary judgment, seek an extension of time to do so, or otherwise
communicate with the Court.

       The Court, on its own motion, orders Plaintiff to show cause, in writing, no later
than May 3, 2021, why this action should not be dismissed for lack of prosecution. See
Link v. Wabash R. Co., 370 U.S. 626 (1962) (Court has inherent power to dismiss for
lack of prosecution on its own motion). Plaintiff may file a motion for summary
judgment or Declaration in response to this Order to Show Cause no later than May 3,
2021. Failure to respond to this Order to Show Cause may result in a recommendation
that this action be dismissed with prejudice for failure to prosecute and failure to comply
with the Court’s Orders. See Fed.R.Civ.P. 41(b).




CV-90 (06/04)                                       CIVIL MINUTES - GENERAL
Page 1 of 2
    Case 2:20-cv-05553-PA-AS Document 20 Filed 04/12/21 Page 2 of 2 Page ID #:514

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL
   Case No.     CV 20-05553-PA (AS)                                  Date    April 12, 2020
   Title        Mayra Alexis Escobar Quezada v. Commissioner of Social Security

      In addition, Plaintiff may instead request a voluntary dismissal of this action
pursuant to Fed.R.Civ.P. 41(a). A Notice of Dismissal form is attached for
Plaintiff’s convenience.

      Plaintiff is expressly warned that failure to file a timely response to this Order
to Show Cause might result in a recommendation that this action be dismissed with
prejudice for her failure to comply with Court orders and for her failure to
prosecute. See Fed.R.Civ.P.41(b).

                                                                            0       :    00
                                                     Initials of                  AF
                                                     Preparer




CV-90 (06/04)                             CIVIL MINUTES - GENERAL
Page 2 of 2
